ON APPLICATION FOR REHEARING
No. 4106. Decided March 18, 1948.
By THE COURT.
Submitted on application for rehearing, which is presented under eight numbered paragraphs.
*9In our original opinion we gave full consideration to all questions essential to a determination of the legal questions presented on this appeal. No good purpose would be served by protracted discussion of the matter set forth in the application.
We adhere to our former decision. The application for rehearing will be denied.
WISEMAN, PJ, MILLER and HORNBECK, JJ, concur.